Judgment, Supreme Court, Bronx County (Michael R. Sonberg, J.), rendered March 5, 2003, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 21U to 4V2 years, unanimously modified, on the law, to the extent of reducing the sentence to a term of 2 to 4 years, and otherwise affirmed.
Since the record does not support a finding that defendant *259violated a plea condition requiring him to be truthful with the Department of Probation (compare People v Hicks, 98 NY2d 185 [2002]), the court improperly imposed an enhanced sentence. We conclude that reduction of defendant’s sentence to the originally bargained-for term would be an appropriate remedy under the circumstances. Concur—Nardelli, J.P., Andrias, Ellerin, Marlow and Sweeny, JJ.